 



Exhibit 10.5
 
AMENDMENT NO. 1
TO
BRUSH ENGINEERED MATERIALS INC.
2006 NON-EMPLOYEE DIRECTOR EQUITY PLAN
 
Recitals
 
WHEREAS, Brush Engineered Materials Inc. (the “Company”) has adopted the Brush
Engineered Materials Inc. 2006 Non-employee Director Equity Plan (the “Plan”).
 
WHEREAS, the Company now desires to amend the Plan (this “Amendment No. 1”) to
increase the minimum value of a participant account requiring distribution in
the form of an immediate lump sum payment (regardless of whether a participant
has elected installment payments) in order to create uniformity with the
Company’s 1992 Deferred Compensation Plan for Non-employee Directors and 2005
Deferred Compensation Plan for Non-employee Directors.
 
WHEREAS, the Governance and Organization Committee (formerly named the
Governance Committee) of the Board of Directors of the Company has approved this
Amendment No. 1 pursuant to Section 12 of the Plan.
 
Amendment
 
NOW, THEREFORE, the Plan is hereby amended by this Amendment No. 1, effective as
of January 1, 2007, as follows:
 
1. Section 8(d)(i) of the Plan is hereby amended by changing “$10,000” to
“$17,500”.
 
2. Except as amended by this Amendment No. 1, the Plan shall remain in full
force and effect.
 
/s/ Michael C. Hasychak


Michael C. Hasychak

Vice President, Treasurer and Secretary
 
Dated: September 12, 2006


31